Citation Nr: 0216433	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  01-01 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bronchial asthma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from February 1946 to 
December 1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2000 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied an 
application to reopen a claim for service connection for 
bronchial asthma.  


FINDINGS OF FACT

1.  In a December 1992 decision, the Board determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for bronchial asthma.  

2.  Evidence received subsequent to the December 1992 
decision of the Board is cumulative and, when considered with 
evidence earlier of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  The December 1992 Board decision, which determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for bronchial asthma, is final.  
38 U.S.C.A. § 7104 (West 1991).

2.  The evidence received subsequent to the December 1992 
decision of the Board is not new and material, and the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. § 3.156 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (codified at 38 U.S.C.A. §§ 5100, 
5103, 5103A, 5107).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim.  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA.  The 
implementing regulations were adopted on August 29, 2001. 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)). The regulatory 
changes for 3.156(a) (new and material claims) and second 
sentence of 3.159(c) apply to claims filed on or after August 
29, 2001 and are not applicable in the present case.

In this regard, the record reflects that a copy of the 
appealed July 2000 rating action, the April 2001Statement of 
the Case, and a Supplemental Statement of the Case dated in 
October 2001 of the evidence and requirements necessary to 
establish his claim.  The veteran was also notified of the 
provisions of the VCAA in an October 2001 letter, which also 
informed him that the VA would obtain any records he 
identified.  In October 2001 the veteran responded that all 
VA and private medical records had been submitted.  The 
veteran has been afforded a VA examination during the course 
of this claim and had the opportunity for a hearing before 
the RO, which he cancelled in September 2001.  Thus, the 
Board finds that the provisions of the VCAA have been 
satisfied.  Quartuccio v. Principi 16 Vet. App. 183 (2002).

Evidence of record at the time of the December 1992 Board 
decision is briefly summarized.  The service entrance 
examination showed that the lungs were normal.  The service 
treatment records reflect no complaint or manifestation of 
lung disease.  On examination for separation from service, 
the respiratory system was noted to be normal.  A chest x-ray 
was negative.  A January 1947 statement from a private 
physician is to the effect that he treated the veteran on 
January 9, 1947 for moderately severe bronchial asthma.  

The veteran's application for compensation benefits was 
received in January 1947.  At that time he stated that he 
believed his asthma began in September 1946.  He indicated 
that he did not receive treatment during service for the 
asthma.  In March 1947 the RO denied service connection for 
asthma on the basis that the asthma was not shown by the 
evidence of record.  The veteran was notified of this 
decision and of his appellate rights.  He did not appeal.  
Accordingly, the March 1947 decision is final.  38 U.S.C.A. 
§ 7105 (West 1991).

The veteran was hospitalized at government facilities in 
September 1947, November 1948, May 1950, and April 1960 for 
bronchial asthma.  An August 1987 private medical statement 
is to the effect that the veteran had chronic bronchial 
asthma since he was 18 years old while serving in the 
military.  The asthma was progressive in nature.  In August 
1989 the Board denied service connection for bronchial 
asthma.  At that time the Board found that the evidence 
received since the March 1947 RO decision did not show that 
the bronchial asthma was manifested in service.  The August 
1989 Board decision is final.  38 U.S.C.A. § 7104.  
Subsequently received was a VA outpatient record, which shows 
treatment for asthma in July 1987.  A hearing was held at the 
RO in august 1991.  At that time the veteran testified 
concerning the etiology and treatment of his bronchial 
asthma.

In December 1992 the Board denied service connection for 
bronchial asthma.  At that time the Board determined, in 
part, that the evidence received since the August 1989 Board 
decision was not new and material.  The December 1992 Board 
decision is final.  38 U.S.C.A. § 7104.  However, the veteran 
may reopen his claim by submitting new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a) (2001).  See also, Hodge v. West, 155 F.3d 1356, 
1359 (Fed. Cir. 1998).

The evidence received since the December 1992 Board decision 
includes statements from the veteran, a VA outpatient 
treatment report dated in March 1999, which primarily shows 
treatment for hypertension, and a statement, dated in August 
2001, from the veteran's private physician which is to the 
effect that he has treated the veteran since 1992 for heart 
disease.  Also of record is a report of a July 2000 VA 
compensation examination.  At that time the veteran reported 
that he was using an Albuterol inhaler.  The diagnosis was 
chronic obstructive pulmonary disease, emphysema. 

Analysis

The evidence submitted by the veteran since the December 1992 
Board decision consists primarily of records of treatment 
many years after service and do not establish relationship 
between the bronchial asthma and the veteran's military 
service.  The veteran's statements are cumulative in nature.  
Accordingly, it is the judgment of the Board that the 
evidence received since the December 1992 Board decision is 
not new and material and, thus, the claim is not reopened. 


ORDER

An application to reopen a claim for service connection for 
bronchial asthma is denied.  



		
	ROPERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

